HABT, J., (after stating the facts). (1-2) The Sovereign Camp Woodmen of the World is a mutual benefit association and in the certificate sued on it is provided that the constitution and by-laws of the order should be a part of the contract between the order and the member. It is well settled that compliance with the essential terms of the constitution and by-laws of a fraternal association is a necessary prerequisite to a valid contract of insurance with it. In other words, the constitution of a fraternal order becomes a part of the contract insuring its members and if not inconsistent with terms of the certificate will be binding as part of the contract. Supreme Lodge K. & L. of H. v. Johnson, 61 Ark. 512; Woodmen of the World v. Hall, 104 Ark. 538; Supreme Royal Circle v. Morrison, 105 Ark. 140; Sovereign Camp Woodmen of the World v. Anderson, 133 Ark. 441; and Baker v. Mosaic Templars of America, 135 Ark. 65. The principal contention of the defendant is that the insured came within the provisions of section 42 of the constitution as amended at the twelfth biennial session of the order at Atlanta, Georgia, in July, 1917, and that the policy became null and void because the insured did not, within thirty days after entering the aviation branch of the United States army notify the clerk of his camp in writing of his change in occupation and thereafter pay an additional sum of fifty cents monthly. We cannot agree with counsel for the defendant in this contention. We do not think that section 42, referred to, relates to those in the army and navy of the United States. The section, hy its terms, refers to persons engaged in private occupations and the aviators, aeroplanists, etc., mentioned in the section referred to are persons engaged in that business as a private occupation and not those engaged in the aviation branch either of the army or the navy of the United States. No reference whatever is made to the army or navy of the United States in that section. The language is directed solely to persons engaged in private occupations. This construction is made manifest when we consider it in connection with section 43. When the company decided to deal with the men in the army or navy of. the United' States, it mentioned them in specific terms and spoke of them as enlisted men in the army or navy in defense of the United States. Hence we think the circuit court was correct in holding that the insured did not come within the provisions of section 42 of the constitution of the order copied in our statement of facts.  (4) It is 'also contended by counsel for defendant that the benefit certificate is void under section 43 of the constitution as amended at the twelfth biennial session at Atlanta, Georgia, in July, 1917. They refer to that part of section (a) which provides that enlisted men in the army and navy during the war' may be admitted to membership if accepted by the society and they pay the additional assessment prescribed by the section. We do not think, however, that section has any reference under the facts in the case at bar. It wás intended to prescribe the terms upon which enlisted men in the army and navy might thereafter become members of the order, but it had no reference to members in good standing at the time the amendment to the constitution was adopted in July, 1917. This is shown in section (b). Section (b) contains the proviso that members, officers and enlisted men now in the army or navy in the defense of the United States shall be exempt from the additional premium required in the section. The evident purpose of this clause was to exempt members in good standing in the society at the time of the adoption of the amendment to the constitution in July, 1917, from its provision. This is further shown by the concluding part of section (b) that it authorizes the Sovereign Executive Council to put into effect a rate of insurance which should- apply only to officers and enlisted men of the army and navy. This means those in the army and navy who might thereafter wish to become members of the society. This is made certain by the concluding proviso that such rates shall apply only to persons who hereafter join the society, or to certificates of increase of insurance or for reinstatement. The insured, Jas. II. Compton, was a member of the society in good standing at the time of the adoption of these amendments to the constitution in July, 1917, and his subsequent enlistment in the army of the United States did not have the effect to avoid the policy. The reason is that the notice and additional assessments have no application to members of the society in good standing at the time of the adoption of the amendments to the constitution, although they might thereafter join the army or navy of the United States. It follows that the judgment will be affirmed.